DETAILED ACTION
This action is responsive to the application No. 16/098,283 filed on November 1, 2018. The amendment filed on February 12, 2021 has been entered. The objection to the specification has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 19-29 and 31-38 are currently pending and being considered in the Office Action. Claim 30 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-29 and 31-35 are rejected under 35 U.S.C. 103 as obvious over Henry (U.S. Pub # 2018/0211940) of record in view of Huang (U.S. Pub # 2018/0366593), Eissler (U.S. Pat # 8,399,893) of record (IDS), and Ou (U.S. Pub # 2014/0036508) of record.
Regarding independent Claim 19, Henry teaches an optical assembly comprising: 
a common carrier (Fig. 5(a): 503, paragraph [0108]; corresponding to Fig. 4: 403, paragraph [0086]); 
a plurality of first chip groups (Fig. 5(a): 500, paragraph [0086]; corresponding to Fig. 4: 400a, paragraph [0086] and Fig. 6(b): “Red iLED chip”; see Fig. 7 for “a plurality”), each first chip group (500 / 400a) comprising at least two similar luminescence diode chips (Fig. 5(a): 504a-b, paragraph [0086]; by broadest reasonable interpretation, 504a-b may be considered two monolithically formed chips); 
a plurality of second chip groups (Fig. 4: 400b, paragraph [0086]; corresponding to Fig. 6(b): “Blue iLED chip”; see Fig. 7 for “a plurality”), each second chip group (400b) comprising at least two similar luminescence diode chips (not labeled, corresponding to 504a-b), wherein the first and second chip groups (500 / 400a & 400b) are arranged planar along a regular grid of first unit cells (Fig. 6(a): “Display Pixel”) on a main surface of the common carrier (503 / 403); and 
an optical element (Fig. 5(b): 510, paragraph [0090]) arranged downstream of the first and second chip groups (500 / 400a & 400b) with respect to a main radiation direction (Fig. 5(b): 512, paragraph [0090]), 
wherein the luminescence diode chips of the different chip groups (500 / 400a & 400b) are configured to emit electromagnetic radiation with different wavelength characteristics (Fig. 6(b), paragraphs [0088]-[0090]: “lightguide panel 510 may be configured such that the R, G & B colors can be intermixed in the pixel display emission area 512”), 
wherein the luminescence diode chips (504a-b) within a chip group (500 / 400a or 400b) are arranged side by side and are configured to emit in a same spectral region (Fig. 6(b)), 
Display Pixel”; see Figs. 6 & 7), 
wherein subunits of the optical element (portions of 510 corresponding to each “Display Pixel”; see Fig. 5(a)) are arranged in openings of a mask (Fig. 5(b): 514, paragraph [0091] & Fig. 4: “Boundary between pixels”), and 
wherein the optical element (510) is configured to combine light emitted by the luminescence diode chips (504a-b) of the chip groups (500 / 400a & 400b) into second unit cells (corresponding to the area of Fig. 5(b): 518, paragraph [0091]) in an extraction plane (518) in such a way that at least one second unit cell (506) has an area (wherein the area of 518 is defined by the area of a “Display Pixel” minus the area of 514 within each pixel) which is less than or equal to an area of one of the first unit cells (“Display Pixel”). 
Henry is silent with respect to wherein each chip group of the plurality of first chip groups and the plurality of second chip groups is disposed centered between adjacent corners of the first unit cells, wherein the subunits are trapezoidal in the region of the openings in the mask, wherein an absorbing material is located at surfaces of the mask.
Huang discloses an optical assembly wherein elements (Fig. 7: 35, paragraph [0024]) are disposed centered between adjacent corners of a unit cell (Fig. 7: GP4_R, paragraph [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each chip group of the plurality of first chip groups and the plurality of second chip groups is disposed centered between adjacent corners of the first unit cells” teachings of Huang to the device of Henry because Huang discloses that arranging elements at the corners of a unit cell and between adjacent corners of a unit cell are both known arrangements, as shown in Fig. 7. Henry discloses in paragraph [0082] the iLED 
Henry as modified by Huang is silent with respect to wherein the subunits are trapezoidal in the region of the openings in the mask, wherein an absorbing material is located at surfaces of the mask.
Eissler discloses an optical assembly wherein the subunits (Fig. 12: 6, column 10 line 61) are trapezoidal (see Fig. 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “subunits are trapezoidal in the region of the openings in the mask” teachings of Eissler to the device of Henry because it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the element was significant. See MPEP § 2144.04.IV.B. Note that the shape of the subunit of Henry may be made trapezoidal by enlarging the existing reflective region 514 to extend to the bottom surface of lightguide 510, recognizing that one of ordinary skill in the art would consider it obvious that the reflective region 514 would be formed above each ILED device.
Henry, Huang as modified by Eissler is silent with respect to wherein an absorbing material is located at surfaces of the mask.
Ou discloses an optical assembly comprising:
an optical element (Fig. 1: 4, paragraph [0005]) arranged in an opening of a mask (Fig. 1: 2, paragraph [0005]; by broadest reasonable interpretation, the reflector may be considered to mask the emitted light from certain directions);
wherein an absorbing material (Fig. 1: 3, paragraph [0005]) is located at surfaces of the mask (2).

	Regarding Claim 20, Henry as previously modified teaches the optical assembly according to claim 19, wherein a first distance between luminescence diode chips (504a-b) within a chip group (500 / 400a or 400b) is smaller than (see Figs. 4 & 5(a)) a second distance between luminescence diode chips (504a-b) of adjacent chip groups (500 / 400a & 400b). 
Regarding Claim 21, Henry as previously modified teaches the optical assembly according to claim 19, further comprising at least a plurality of further chip groups (Fig. 4: 400c, paragraph [0086]; corresponding to Fig. 6(b): “Green iLED chip”; see Fig. 7 for “a plurality”) of luminescence diode chips (not labeled, corresponding to 504a-b), wherein the luminescence diode chips of the further chip groups (400c) are configured to emit electromagnetic radiation having a different wavelength characteristic (Fig. 6(b)) from those of the first and second chip groups (400a & 400b), wherein at least one luminescence diode chip (504a or 504b) from one of the first, second and further chip groups (400a-c) are assigned to each of the first unit cells (“Display Pixel”), wherein the optical element (510) is arranged to combine light emitted (paragraph [0090]) by the luminescence diode chips (504a or 504b) of the first, second and further chip groups (400a-c) in the second unit cells (corresponding to area of 518) in such a way that at least one second unit cell (corresponding to area of 518) comprises the area (area of a “Display Pixel” minus the area of 514 within each pixel) which is less than or equal to the area of one of the first unit cells (“Display Pixel”). 
Regarding Claim 22, Henry as previously modified teaches the optical assembly according to claim 19, wherein each chip group (400a-c) comprises at least two luminescence diode chips (504a-b). 
Regarding Claim 23, Henry as previously modified teaches the optical assembly according to claim 19, wherein the chip groups are each arranged either between corners of the first unit cells and the corners of the first unit cells are free of luminescence diode chips, or the chip groups (400a-c) are arranged at the corners (Fig. 6(b) of the first unit cells (“Display Pixel”). 
Regarding Claim 24, Henry as previously modified teaches the optical assembly according to claim 19, wherein the luminescence diode chips (504a-b) of one chip group (e.g., 500 / 400a) directly adjoin one another (see Fig. 5(a)). 
Regarding Claim 25, Henry as previously modified teaches the optical assembly according to claim 19, wherein the luminescence diode chips (504a-b) of one chip group (e.g., 500 / 400a) are formed monolithically with one another (paragraphs [0087]-[0088]). 
Regarding Claim 26, Henry as previously modified teaches the optical assembly according to claim 19, wherein the optical element (510) is set up and arranged downstream of the chip groups (400a-c) in such a way that in each case emitted light from the luminescence diode chips (504a or 504b) jointly assigned to one of the first unit cells (“Display Pixel”) is combined by the optical element (510) in a corresponding one of the second unit cells (corresponding to area of 518) in the extraction plane (518). 
Regarding Claim 27, Henry as previously modified teaches the optical assembly according to claim 19, wherein each subunit (portion of 510 corresponding to a “Display Pixel”) is assigned to one of the first unit cells (“Display Pixel”) and arranged downstream of the chip groups (400a-c) such that the subunits (portions of 510 corresponding to each “Display Pixel”) cover at least a part of the associated first unit cells (“Display Pixel”) along the main radiation direction (512). 
Regarding Claim 28, Henry as previously modified teaches the optical assembly according to claim 19, wherein the mask is applied to the optical element by at least one of the group consisting of printing, gluing, laminating, casting, and molding (the instant limitation “applied… by least one of the group consisting of printing, gluing, laminating, casting, or molding” is considered a product-by-process limitation, wherein the disclosed mask 514 is considered capable of being at least one of printed, glued, laminated, cast, or molded on the optical element 510, such that the prior art either anticipates or renders obvious the limitations of claim 28; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113). 
Regarding Claim 29, Henry as previously modified teaches the optical assembly according to claim 19, wherein a reflective material (514) or a light-scattering material (Fig. 5(b): 520, paragraph [0091]) is located at at least one of surfaces of the mask or surfaces of the optical element (510). 
Regarding Claim 31, Henry as previously modified teaches the optical assembly according to claim 19, wherein each subunit (portions of 510 corresponding to each “Display Pixel”) comprises an optical light guide (510) arranged to combine the light emitted by the luminescence diode chips (504a-b) of the chip groups (400a-c) by total reflection on internal surfaces (paragraph [0091]) of the subunits (portions of 510 corresponding to each “Display Pixel”) in the second unit cells (corresponding to area of 518). 
Regarding Claim 32, Henry as previously modified teaches the optical assembly according to claim 19, wherein each subunit (portions of 510 corresponding to each “Display Pixel”) comprises at least one mirrored surface (Fig. 5(b): 516, paragraph [0091]), and is arranged to combine the light emitted by the luminescence diode chips (504a-b) of the chip groups (400a-c) by reflection in the second unit cells (corresponding to area of 518). 
Regarding Claim 33, Henry as previously modified teaches the optical assembly according to claim 19, further comprising a transparent auxiliary carrier (not pictured/labeled; paragraph [0091]: “light index matching layer”) arranged between the optical element (510) and the chip groups (400a-c). 
Regarding Claim 34, Henry as previously modified teaches a method for manufacturing an optical assembly according to claim 19, the method comprising: 
mounting the at least two chip groups on an auxiliary carrier for generating a module; and 
arranging and fastening the module (the instant limitation “mounting the at least two chip groups on an auxiliary carrier for generating a module; and arranging and fastening the module” is considered a product-by-process limitation, wherein the chip groups 400a-c are considered capable of being mounted on an auxiliary carrier, such that the prior art either anticipates or renders obvious the limitations of claim 34; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113) on the common carrier (503), wherein the chip groups (400a-c) are facing the common carrier (503). 
Regarding Claim 35, Henry as previously modified teaches the method according to claim 34, further comprising detaching the auxiliary carrier from the chip groups (the instant limitation “detaching the auxiliary carrier from the chip groups” is considered a product-by-process limitation, wherein the chip groups 400a-c are considered capable of being detached from an auxiliary carrier, such that the prior art either anticipates or renders obvious the limitations of claim 35; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (U.S. Pub # 2018/0211940) of record in view of Eissler (U.S. Pat # 8,399,893) of record (IDS) and Ou (U.S. Pub # 2014/0036508) of record as applied to claim 19 above, and further in view of Kobori (U.S. Pub # 2014/0084775) of record (IDS).
Regarding Claim 36, Henry as previously modified by Eissler and Ou teaches a display device comprising: 
the optical assembly according to claim 19; and
wherein the common carrier (503) comprises at least one of the group consisting of a printed circuit board, a substrate, or a ceramic (a substrate may be defined as “an underlying layer,” and by broadest reasonable interpretation, the device of Henry may be viewed from a perspective wherein common carrier 503 is a layer underlying chip groups 400a-c).
Henry is silent with respect to a control unit for driving the luminescence diode chips in the chip groups. 
Kobori discloses an optical assembly comprising: 
a control unit (Fig. 1: 20, paragraph [0052]) for driving the luminescence diode chips (Fig. 4: 40, paragraph [0052]) in the chip groups.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “control unit for driving the luminescence diode chips in the chip groups” teachings of Kobori to the device of Henry because the luminescence diode chips may thereby be driven to emit light in a controllable manner.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (U.S. Pub # 2018/0211940) of record in view of Eissler (U.S. Pat # 8,399,893) of record (IDS) and Ou (U.S. Pub # 2014/0036508) of record as applied to claim 19 above, and further in view of Kwon (U.S. Pub # 2017/0062674) of record.
Regarding Claim 37, Henry as previously modified by Eissler and Ou teaches the optical assembly according to claim 19, and is silent with respect to wherein an absorbing material is applied to surfaces of the optical element.
 Kwon discloses an optical assembly wherein an absorbing material (Fig. 8B: 600, paragraph [0073]) is applied to surfaces of an optical element (Fig. 8B: 800, paragraph [0081]).
.

Allowable Subject Matter
Claim 38 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 38, the prior art of record neither anticipates nor renders obvious the limitation “wherein interspaces between the luminescence diode chips are filled with an opaque material, wherein a reflective or specular material is arranged on a surface of the interspaces… wherein the opaque material and the reflective or specular material are in direct contact with the luminescence diode chips” in combination with the recited arrangement of the luminescence diode chips and additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 8 line 22-p. 9 line 6), Applicant argues that the prior art of Henry and Huang, either alone or in combination, fails to teach the limitation wherein each chip group of the plurality of first chip groups and the plurality of second chip groups is disposed centered between adjacent corners of the first unit cells” as recited in claim 19. Applicant argues that every embodiment shown by Henry has each chip group positioned at the corner of a unit cell. Applicant cites paragraph [0019] and Figs. 6-7 in support of this argument.
Examiner respectfully submits that Applicant’s argument is directed to the arrangement of chip groups as taught by the prior art of Henry without considering the modification of the prior art in view of the teachings of Huang, which teaches elements disposed centered between the corners of a unit cell as a variant of elements disposed at the corners of a unit cell. Regarding Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although every embodiment shown by Henry has each chip group positioned at the corner of a unit cell, it would be obvious in view of the teachings of Huang that the chip groups may be rearranged to be disposed centered between adjacent corners of a unit cell.
Further, paragraph [0019] of Henry recites “Optionally, each of the plurality of ILED emitters on each ILED array chip are mounted at a corner of the ILED array chip.” Paragraph [0082] of Henry recites “In exemplary methods and apparatus, each ILED emitter may be positioned at a corner or near the edge extremity of the ILED array chip.” Given the context of paragraph [0082], and the use of the term “optionally” in paragraph [0019], it is clear that Henry does not limit the position of the iLED emitters to the corners of the iLED array chip.
Regarding Applicant’s second argument (p. 9 lines 7-20), Applicant argues that the prior art of Henry and Huang, either alone or in combination, fails to teach the limitation “wherein each chip group of the plurality of first chip groups and the plurality of second chip groups is disposed centered between adjacent corners of the first unit cells” as recited in claim 19. 
Examiner respectfully submits that Henry discloses in paragraph [0082] that the iLED emitter chips may comprise one or a plurality of iLED emitters, the chips having shapes corresponding to the number of emitters. One of ordinary skill in the art would reasonably conclude that “one or a plurality” includes a chip with two iLED emitters, having a rectangular shape corresponding to two emitters. Henry additionally discloses in paragraph [0080] that each emitter comprises a sub pixel, and that each sub pixel formed on an iLED emitter chip is distributed to a different pixel. Therefore, one of ordinary skill in the art would conclude that a rectangular, two-emitter iLED chip with each emitter distributed to a different pixel would be placed along the border between two pixels. In view of the teachings of Huang, it would be obvious to arrange the two-emitter iLED chip centered between adjacent corners of the first unit cells.
Regarding Applicant’s third argument (p. 9 line 21-p. 11 line 2), Applicant argues that even when considering different designs and boundaries of the unit cells of Henry, there is no configuration in which the chip groups could be centered between the corners of a unit cell and at least one chip from each of the first and second chip groups are assigned to each unit cell. Applicant argues that arranging the chip groups of Henry centered between corners of a unit cell would result in multiple iLED emitters per unit cell thereby rendering the device of Henry inoperable.
Examiner respectfully submits that as described in response to Applicant’s second argument, a chip with two iLED emitters may be arranged such that the chip groups are centered between corners of a unit cell, and each chip group is uniquely assigned to its own unit cell. As Examiner has not considered all possible geometries of array chip and unit cell .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892